     '          Case 3:20-cr-01681-DMS Document 41 Filed 10/23/20 PageID.113 Page 1 of 5
•   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                             FILED
                                                                                                                       ---~
                                                                                                                     OCT 2 3 2020
                                           UNITED STATES DISTRICT COUR''
                                                                                                            CLEFK 1).)      _\(i:"";\,•:.r COufn
                                              SOUTHERN DISTRICT OF CALIFORNIA                            SGUT>-ei:Y\ D1:~!\1...,.,.     CJ\Lir(H(Nltl
                                                                                                         BY                             -,/J DEPUTY
                                                                                                                                      ,. ~//
                  UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                      V.                                (For Offenses Committed On or After November I, 1987)

                       LEVI CLEPPER JAMES                                  Case Number:        20CR1681-DMS

                                                                        Jami Ferrara CJA
                                                                        Defendant's Attorney
    USM Number                        95240298
    • -
    THE DEFENDANT:
     IZl pleaded guilty to count(s)        1 of the Information

    D was found guilty on count( s)
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
    Title & Section                    Nature of Offense                                                                     Number(s)
    8 USC 1324(a)(2)(B)(iii)           BRINGING IN ALIENS WITHOUT PRESENTATION                                                  1




          The defendant is sentenced as provided in pages 2 through      ___...;5;..___ of this judgment.


    D     The defendant has been found not guilty on count(s)

    IZl Count(s)    remaining         are                                    dismissed on the motion. of the United States.
                    ----=------------
          Assessment: $100.00


    IZl   JVTA Assessment•:$ 5-,000 ordered waived. Defendant found to be indigent.
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.


                                                                       Date oflmposition of Sentence



                                                                       HON. Dana   raw
                                                                       UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-01681-DMS Document 41 Filed 10/23/20 PageID.114 Page 2 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LEVI CLEPPER JAMES                                                       Judgment - Page 2 of 5
CASE NUMBER:              20CR!681-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody oftbe Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE (12) MONTHS and ONE (I) DAY.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at _ _ _ _ _ _ _ _ _ A.M.

       •    as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:


      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     20CR1681-DMS
               Case 3:20-cr-01681-DMS Document 41 Filed 10/23/20 PageID.115 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               LEVI CLEPPER JAMES                                                            Judgment - Page 3 of 5
     CASE NUMBER:             20CR1681-DMS

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached a e.




                                                                                                              20CR1681-DMS
             Case 3:20-cr-01681-DMS Document 41 Filed 10/23/20 PageID.116 Page 4 of 5

  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  LEVI CLEPPER JAMES                                                                     Judgment - Page 4 of 5
  CASE NUMBER:                20CR1681-DMS


                                      STANDARD CONDITIONS OF SUPERVISION
  As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
  supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
  while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
· court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                        20CR1681-DMS
          Case 3:20-cr-01681-DMS Document 41 Filed 10/23/20 PageID.117 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             LEVI CLEPPER JAMES                                                     Judgment - Page 5 of 5
CASE NUMBER:           20CR1681-DMS

                                SPECIAL CONDITIONS OF SUPERVISION

   I. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
      necessary by the probation officer. Such program may include group sessions led by a counselor, or
      participation in a program administered by the probation office. The defendant may be required to
      contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
      officer, based on the defendant's ability to pay.

   2. Enroll in and complete a residential drug treatment program as directed by the probation officer. The
      defendant may be required to contribute to the costs of services rendered in an amount to be determined
      by the probation officer, based on the defendant's ability to pay.

   3. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
      and counseling, as directed by the probation officer. Allow for reciprocal release of information
      between the probation officer and the treatment provider. The defendant may be required to contribute
      to the costs of services rendered in an amount to be determined by the probation officer, based on the
      defendant's ability to pay.

   4. Participate in a program of mental health treatment as directed by the probation officer, take all
      medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
      permission. The Court authorizes the release of the presentence report and available psychological
      evaluations to the mental health provider, as a roved b the robation officer. Allow for reci rocal
      release of information between the probation officer and the treatment provider. The defendant may be
      required to contribute to the costs of services rendered in an amount to be determined by the probation
      officer, based on the defendant's ability to pay.

   5.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

  6. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
     120 days (non-punitive).

  7. Resolve all outstanding warrants within 60 days.

  8. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
     1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
     conducted by a United States probation officer. Failure to submit to a search may be grounds for
     revocation of release. The offender must warn any other occupants that the premises may be subject to
     searches pursuantto this condition. An officer may conduct a search pursuant to this condition only when
     reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
     to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
     in a reasonable manner.
                                                                                                20CR1681-DMS
